419 Pa. 28 (1965)
Cosfol, Appellant,
v.
Varvoutis.
Supreme Court of Pennsylvania.
Argued April 16, 1965.
September 29, 1965.
*30 Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
Laurence H. Eldredge, for appellants.
Robert D. Abrahams, with him Albert Momjian, and Abrahams & Loewenstein, for appellees.
*31 OPINION PER CURIAM, September 29, 1965:
Decree affirmed on able opinion of President Judge SLOANE, 36 Pa. D. & C. 2d 723. Each party to pay own costs.
Mr. Justice ROBERTS concurs in the result.
Mr. Justice COHEN dissents.